Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

This office Action is in response to an application filed on 09/29/2011 is a CON of 17/011,798 filed on  09/03/2020 (PAT 11062155), which is a CON of 14/180,548 filed on  02/14/2014 (PAT 10776635), which has PRO 61/765,748 filed on 02/17/2013, which is a CIP of 13/237,163 filed on  09/20/2011 (PAT 9280711), which has PRO 61/385,122 filed on 09/21/2010, in which claims 11-30 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 07/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 29, 30 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Conflicting Patent PAT US 10,776,635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 11 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,776,635 B2
Instant Application:-17/366,377
6. A system for detection of three dimensional obstacles, the system mountable in a host vehicle, the system including a processor operatively connectible to a camera, wherein the system is configured to: capture a plurality of two-dimensional image frames in a field of view of the camera; detect, in the image frames, a two-dimensional candidate of a three-dimensional object in an environment of the vehicle using monocular information; portion the image frames around the candidate to produce imaged portions including the candidate; compute a depth map around the candidate in the image portions, wherein the depth map includes depth values related to a function of distance from the camera to the object; and determine, based on the depth map, whether the object represented by the candidate is an obstacle to the motion of the vehicle.
11. A navigation system for a host vehicle, the system comprising: at least one processor configured to: receive a plurality of image frames captured by a camera from an environment of the host vehicle; detect, from the plurality of image frames, an imaged feature from the environment of the host vehicle; generate, based on the plurality of image frames, a depth map of the imaged feature, the depth map representing a distance from the camera to the image feature; compare the depth map with one or more reference maps to determine whether the imaged feature is an obstacle to a motion of the host vehicle; and cause implementation of a navigational action based on a result of the determination that the imaged feature is an obstacle.


As demonstrated, the claim of US patent US 10,776,635 B2 anticipate the features of the claim of instant application 17/366,377.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 11-28 refer to "A navigation system for a host vehicle”, Claim 29 refers to "A method for navigating a host vehicle”, and Claim 30 refers to "A non-transitory computer readable medium”. Claims 30-29 are similarly rejected in light of rejection of claims 11-28, any obvious combination of the rejection of claims 11-28, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20110255741 A1), hereinafter Jung, in view of Fox et al. (US 20030228034 A1), hereinafter Fox, further in view of Haider (US 20050049788 A1).
	
	Regarding claim 11, Jung discloses a navigation system for a host vehicle, the system comprising: at least one processor configured to (Abstract): receive a plurality of image frames captured by a camera from an environment of the host vehicle (Fig. 3); detect, from the plurality of image frames, an imaged feature from the environment of the host vehicle (Fig. 8A); generate, based on the plurality of image frames, a depth map of the imaged feature, the depth map representing a distance from the camera to the image feature (Fig. 3); compare the depth map with one or more reference maps to determine whether the imaged feature is an obstacle to a motion of the host vehicle (Fig. 13).  
	Jung discloses all the elements of claim 1 but Jung does not appear to explicitly disclose in the cited section the depth map representing a distance from the camera; and cause implementation of a navigational action based on a result of the determination that the imaged feature is an obstacle.
	However, Fox from the same or similar endeavor teaches the depth map representing a distance from the camera ([0041], [0044]); and cause implementation of a navigational action based on a result of the determination that the imaged feature is an obstacle ([0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to incorporate the teachings of Fox to ascertain depth characteristics as a function of image characteristics (Fox, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Jung in view of Fox discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section by a camera.
	However, Haider from the same or similar endeavor teaches by a camera ([0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Fox to incorporate the teachings of Haider to achieve a cost effective solution for avoiding a collision (Haider, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 12, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein at least one of the one or more reference maps comprises a reference depth map (Jung, Fig. 3, Fig. 13, Fox, [0004], [0041], [0044], Haider, [0016], [0052]).  

	Regarding claim 13, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the at least one processor is further configured to recognize a type of object associated with the imaged feature (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0016], [0052]).  

	Regarding claim 14, Jung in view of Fox further in view of Haider discloses the system of claim 13, wherein the at least one processor is further configured to recognize the type of object associated with the imaged feature based on a comparison of the depth map with one or more reference maps (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0016], [0052]).  

	Regarding claim 15, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein at least one of the one or more reference maps comprises a two-dimensional model (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0016], [0052], [0082]).  

	Regarding claim 16, Jung in view of Fox further in view of Haider discloses the system of claim 15, wherein the two-dimensional model comprises at least one of: a horizontal planar model, a vertical planar model, a mixed model including horizontal and vertical portions, or a circular model (Jung, Fig. 3, Fig. 13, [0010], [0059], [0060], [0076]-[0077], Fox, [0004], [0041], [0044], Haider, [0016], [0052], [0082]).  

	Regarding claim 17, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein at least one of the one or more reference maps comprises a three-dimensional model (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0052], [0082]).  

	Regarding claim 18, Jung in view of Fox further in view of Haider discloses the system of claim 17, wherein the three-dimensional model comprises a spherical model (It is obvious to the ordinary skill in the art).  

	Regarding claim 19, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein at least one of the one or more reference maps comprises a reference model of a particular object type (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0052], [0082]). 
 
	Regarding claim 20, Jung in view of Fox further in view of Haider discloses the system of claim 19, wherein the reference model of a particular object type comprises at least one of: a model of a guard rail, a model of lane marker, a model of a road curb, or a model of an upright pedestrian (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0052], [0082]).  

	Regarding claim 21, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein at least one of the one or more reference maps comprises at least one of: a horizontal planar model, a vertical planar model, a mixed model including horizontal and vertical portions, a spherical model, a circular model, a model of a guard rail, a model of lane marker, a model of a road curb, or a model of an upright pedestrian (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0052], [0082]).  

	Regarding claim 22, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the at least one processor is further configured to provide a warning indicating the obstacle (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082]).  

	Regarding claim 23, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the navigational action comprises a breaking of the host vehicle (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], [0070], an error would break the vehicle).  

	Regarding claim 24, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the navigational action comprises a steering of the host vehicle (Jung, Fig. 3, Fig. 13, [0010], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], [0070]).  

	Regarding claim 25, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the camera comprises a monochrome camera (Jung, Fig. 3, Fig. 13, [0010], [0067], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], [0070]).  

	Regarding claim 26, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein the camera is configured to view in a direction of forward motion of the host vehicle (Jung, Fig. 3, Fig. 13, [0010], [0015], [0067], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], [0070]).  

	Regarding claim 27, Jung in view of Fox further in view of Haider discloses the system of claim 11, wherein generating the depth map of the imaged feature comprises: generating one or more low-resolution image portions of at least one of the plurality of image frames; and computing at least one depth value of the depth map based on the one or more low-resolution image portions (Jung, Fig. 3, Fig. 13, [0010], [0015], [0047]-[0048], [0067], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], [0070]). 
 
	Regarding claim 28, Jung in view of Fox further in view of Haider discloses the system of claim 27, wherein generating one or more low-resolution image portions of the at least one of the plurality of image frames comprises: detecting, in the plurality of image frames, a two-dimensional line associated with the imaged feature; and divided the at least one of the plurality of image frames around the line to generate the one or more low-resolution image portions (Jung, Fig. 3, Fig. 13, [0010], [0015], [0047]-[0048], [0067], Fox, [0004], [0041], [0044], Haider, [0014], [0016], [0047], [0052], [0082], divide into four parts, [0070]).

Regarding claim 29-30, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487